AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                     v.                                              (For Offenses Committed On or After November 1, 1987)


                             Hector Rosas                                            Case Number: 2:20-mj-8531

                                                                                    Hector Jesus Tamayo
                                                                                    Defendant's Attorney


REGISTRATION NO. 92325298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ----------------------------
      was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense( s):
Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

•    The defendant has been found not guilty on count(s)
                                     -------------------
•    Count(s)
                      ------------------ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             iTIMESERVED                                        • ________ days
 IZl Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Tuesday, February 18, 2020

            ;\   '\



Receive~'~\t~\)I.J -(
                 DUSM                           EB 1 8 2020                   0 ORABLE RUTH B~£-,u~ EZ MONTENEGRO
                                                                               ITED STATES MAGISTRATE JUDGE
                                      CLERK                  ! COt.·,H
                                 SOUTHERN                      CALIFORNIA
                                 BY                                'JEPUTY

Clerk's Office Copy                                                                                                              2:20-mj-8531
